UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6012



JEWEL LLOYD,

                  Plaintiff - Appellant,

          v.


DEPARTMENT OF CORRECTIONS,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00487-JBF-JEB)


Submitted:     April 17, 2008                 Decided: April 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jewel Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jewel Lloyd appeals the district court’s order dismissing

her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Lloyd v. Dep’t of Corr.,

No. 2:07-cv-00487-JBF-JEB (E.D. Va. filed Nov. 15, 2007; entered

Nov. 16, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -